Crownhart, J.
(dissenting). I dissent from the opinion of the court in this case. The rule there laid down, I think, extends the doctrine of contributory negligence as a defense beyond that of any case heretofore decided in this state, and it is contrary to the almost universal decisions of other *336jurisdictions. It is contrary to the decisions of this court prior to 1900. As early as 1859. Mr. Chief Justice Dixon, speaking for the court, adopted the rule of Vermont, as follows-.
' “. . . When the negligence of the defendant is proximate and that of the plaintiff remote, the action can then well be sustained, although the plaintiff is not entirely without fault. This seems to be now settled in England and in this country. Therefore, if there be negligence on the part of the plaintiff, yet if at the time when the injury was committed it might have been avoided by the defendant in the exercise of reasonable care and prudence, an action will lie for the injury.” Stucke v. M. & M. R. Co. 9 Wis. 202, 215.
The same principle was stated in Woodard v. West Side St. R. Co. 71 Wis, 625, 633, 38 N. W. 347, in the following language:
“Even if the plaintiff was guilty of negligence in attempting to get on the car while it was in motion, yet if the jury find from the evidence in the case that the driver was notified that the plaintiff had fallen and was being dragged at the tail of the car, and the jury also find that the driver could have avoided the injury by the exercise of reasonable care, then the defendant is liable.”
In 1892 the rule was stated by Mr. Justice Pinney, speaking for the full'court, in a very carefully considered opinion, to wit:
“The negligence of the deceased will nol; enable the company to escape liability if the act which caused the injury was done by the defendant after it discovered his negligence, and if the defendant could have avoided the injury in the exercise of reasonable care. Morris v. C., B. & Q. R. Co. 45 Iowa, 29, 32, and cases there cited. This rule is well sustained by numerous authorities; and such supervening negligence, as the deceased was not a trespasser, need not be gross negligence in order to authorize a recovery. In such a case it is enough that the defendant, by the exercise of reasonable care and prudence, might have avoided the *337consequences of the plaintiff’s negligence. Inland & S. C. Co. v. Tolson, 139 U. S. 551, 558, 11 Sup. Ct. 653; Radley v. L. & N. W. R. Co. L. R. 1 App. Cas. 754, 759; Scott v. D. & W. R. Co. 11 Ir. C. L. 377; Austin v. New Jersey S. Co. 43 N. Y. 75, 82.” Valin v. M. & N. R. Co. 82 Wis. 1, 16, 51 N. W. 1084.
In the Valin Case it is also said at page 15:
“. . . Those in charge of locomotives and passing trains must not neglect to act with the care, caution, and tenderness of human safety and life plainly required by the common dictates of humanity.”
The same rule should apply to a passenger elevator.
The general rule as stated in other jurisdictions is given in 20 Ruling Case Law, p. 138, § 114, as follows:
“The proposition has been formulated in a great many opinions that the negligence of a plaintiff will not bar him of recovery if it is shown that the defendant might, by the exercise of reasonable care and prudence, have avoided the consequences of the plaintiff’s negligence. This proposition has been referred to sometimes as the doctrine of 'last clear chance,’ sometimes as the humanitarian doctrine, and occasionally as the rule of Davies v. Mann [10 M. & W. 546]. As it usually is expressed, a person who has the last clear chance or opportunity of avoiding an accident, notwithstanding the'negligence of his opponent, is considered in law solely responsible for such accident.. The supreme court of the United States thus lays down the doctrine of contributory negligence as modified by that of the last clear chance: 'Although the defendant’s negligence may have been the primary cause of the injury complained of, yet an action for such injury cannot be maintained if the proximate and immediate cause of the injury can be traced to the want of ordinary care and caution in the person injured, subject to this qualification, which has grown up in recent years: that the contributory negligence of the party injured will not defeat the action if it be shown that the defendant might, by the exercise of reasonable care and prudence, have avoided the consequences of the injured party’s negligence.’. The doctrine really means, however, that even though a *338person’s own acts may have placed him in a position of peril, yet if another acts or omits to act with knowledge of the peril, and an injury results, the injured person is entitled to recover.”
To the same effect see 29 Cyc. 529, where it is said:
“The negligence of the person injured will not defeat recovery if the injury is disconnected from his act by an independent cause, there being no legal contribution to the injury.
“Where the negligence of defendant is the proximate cause and that of the person injured is the remote cause, an action may be maintained although plaintiff was not entirely free from fault. Where the act or omission of the person injured amounts merely to an antecedent occasion or condition of the injury remote in the sense of causation it is not contributory negligence. So if the negligence of the person injured did not occur at the time of the injury, and preceded it in point of time and was independent of that of defendant, a recovery is not barred thereby. But the negligence of a person injured is not remote although its inception was prior to that of defendant where it continued up to the time of the accident.”
In Lockwood v. Belle City St. R. Co. 92 Wis. 97, 109, 65 N. W. 866, Mr. Chief Justice Cassoday, writing the opinion, said:
“But it is vigorously urged that the case at bar comes squarely within the ruling of this court in Valin v. M. & N. R. Co. 82 Wis. 1, 51 N. W. 1084. The two cases are, however, broadly distinguishable.”
And he then proceeds to distinguish between the cases.
But in Bolin v. C., St. P., M. & O. R. Co. 108 Wis. 333, 84 N. W. 446, Mr. Justice Marshall, writing the opinion, said: “Valin v. M. & N. R. Co. 82 Wis. 1, 51 N. W. 1084, is recognized as out of harmony with previous decisions of this court.” However, that statement was wholly unnecessary to the decision of that case. Since then the Valin Case has not been followed.
Since the decision in the Valin Case, the considerations *339of the law respecting contributory negligence have been with reference to the doctrines of comparative negligence, gross negligence, slight negligence, and ordinary negligence, with the result that the law is left in much confusion.
In the instant case the proximate cause of the injury was the starting of the elevator from its place of safety, down upon the plaintiff, after the operator knew of plaintiff’s danger from such act. Now, from this starting point of defendant’s negligence there was no negligence whatever on the part of the plaintiff.contributing to his injury. He was doing the best he. could to escape from his dangerous position. I concede that his negligence in getting into the shaft was a bar to recovery on account of the negligence of the defendant in leaving the door open. But it is a somewhat horrible doctrine that a person once guilty of negligence becomes an outlaw.
Let us suppose a case fitting that theory with the law: By reason of contributory negligence, joined with the negligence of another, a person is run down by an auto in a public street and badly injured so that he cannot arise. May the driver of the auto, seeing his helpless condition, negligently run over him again without liability? Or, may a second auto come along and carelessly run over him without liability? The English court answered these questions, in a case where an ass was fettered in the street through the negligence of the owner, and the driver of a wagon, coming along and seeing the animal there carelessly ran him down, and the owner was allowed to recover. The trial judge told the jury that the mere fact of negligence on the part of plaintiff in leaving his donkey on the public highway was no answer to the action unless the donkey’s being there was the immediate cause of the injury, and the appellate court said:
“All that is perfectly correct; for, although the ass may have been wrongfully there, still the defendant was bound to- go along the road at such a pace as would be likely to *340prevent mischief. Were this not so, a man might justify the driving over goods left on a public highway, or even over a man lying asleep there, or the purposely running against a carriage going on the wrong side of the road.” Davies v. Mann, 10 M. & W. 546, 549.
This is a leading case, and has been generally followed in England and in this country.
As I understand the instant decision, it does not attempt to justify the doctrine as there laid down, but suggests that any change must be made by the legislature, and refers as authority therefor to the statement.of Mr. Justice Marshall in Tesch v. Milwaukee E. R. & L. Co. 108 Wis. 593, 602, 84 N. W. 823, to wit:
“The doctrine of contributory negligence applied here has the sanction of the common law from time immemorial, the support of most of the courts and standard text-writers, and half a century of the adjudications of this court. To change it, otherwise than by legislative enactment, would be judicial usurpation.”
Mr. Justice Marshall could not have had the principle announced in this case in mind, because it has never had the sanction of common law, nor of most, if any, of the standard text-writers, nor the support of many, if any, of the courts outside of Wisconsin, nor has it had the support of this court for half a century. It has never been considered judicial usurpation for the court to reverse itself when it is wrong. As was said by the late Mr. Chief Justice Winslow, quoting from another:
“A man should never be ashamed to own he has been in the wrong, which is but saying in other words that he is wiser today than he was yesterday.” State ex rel. Postel v. Marcus, 160 Wis. 354, 381, 152 N. W. 419.
I think it would be much better, to overrule, if necessary, the decisions that are wrong, rather than to multiply them.
Because I think there is no precedent for the decision in this case as applied to the facts of the case, and if it be *341held otherwise, because such precedents are against the overwhelming authorities on the subject and against “the common dictates of humanity,” as was said by Mr. Justice
Pxnney, I respectfully dissent.